FILED
                           NOT FOR PUBLICATION
                                                                            MAY 11 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-30086

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00019-BLW-7
 v.

ROBERT LAMAR HILL, AKA Ace,                      MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                             Submitted May 9, 2018**
                               Seattle, Washington

Before: GOULD and IKUTA, Circuit Judges, and TUNHEIM,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
      Robert Lamar Hill appeals his sentence after pleading guilty to one count of

conspiracy to distribute controlled substances in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B)(i), (b)(1)(C), and 846.

      We reject Hill’s argument that his appellate waiver is unenforceable because

counsel inaccurately predicted the ultimate sentence. Counsel’s prediction was not

a gross mischaracterization of the sentence imposed by the court, and “a defendant

can validly waive appeal rights without being informed of the severity of the

sentence that will be imposed” so long as counsel’s “inaccuracy was not a ‘gross

mischaracterization.’” United States v. Lo, 839 F.3d 777, 784 (9th Cir. 2016)

(quoting United States v. Jeronimo, 398 F.3d 1149, 1155 (9th Cir. 2005)). Hill’s

ineffective assistance of counsel argument likewise fails because “a mere

inaccurate prediction, standing alone, would not constitute ineffective assistance.”

Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986).

      We also reject Hill’s argument that his plea was not knowing and voluntary

because he did not understand the process by which the court would determine his

sentence under the Guidelines. The process was accurately explained in the plea

agreement, and the district court further explained the process in detail at the plea

colloquy, providing examples of how the Guidelines range would be calculated.

Hill’s statement that he understood the process carries “a strong presumption of


                                           2
veracity in subsequent proceedings attacking the plea.” United States v. Ross, 511
F.3d 1233, 1236 (9th Cir. 2008).

      DISMISSED.




                                         3